Citation Nr: 0506503	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for training from June 13, 
1965 to December 4, 1965.  This case comes before the Board 
of Veterans Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO).  

The issue of entitlement to service connection for tinnitus 
was raised by the veteran at his January 2005 hearing before 
the Board.  Entitlement to service connection for tinnitus 
was denied by rating decision in September 1996.  The veteran 
was notified of the denial later in September 1996, and he 
did not timely appeal.  Because the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for tinnitus is not part of the current 
appeal, it is referred to the RO for adjudication.


FINDINGS OF FACT

1.  An unappealed August 1992 RO decision denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the August 1992 rating decision.

3.  The veteran has bilateral hearing loss due to service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


2.  Bilateral hearing loss was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103 (2004).  A final 
decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "If new and material evidence is presented 
or secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law is applicable in this 
case.

The issue on appeal was originally denied by rating decision 
in August 1992 and not timely appealed.  The veteran 
attempted to reopen his claim for service connection for 
bilateral hearing loss in January 2003, which was denied in 
April 2003.  The veteran filed a timely notice of 
disagreement.  A January 2004 Statement of the Case found 
that new and material evidence had been submitted, reopened 
the claim, and denied the claim on a de novo basis.  The 
veteran appealed this denial in a February 2004 substantive 
appeal, and the case was sent to the Board.  

Although the RO determined in January 2004 that new and 
material evidence was presented to reopen the claim for 
service connection for bilateral hearing loss, such is not 
binding on the Board, and the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

When the RO denied the veteran's claim of service connection 
for bilateral hearing loss in August 1992, it considered his 
service medical records and a July 1989 private audiological 
examination report.  The claim was denied as it was concluded 
that there was no evidence that any hearing loss was related 
to service.  

The additional evidence received since the RO's August 1992 
rating decision includes VA and private medical records, as 
well as testimony from the veteran.

The additional medical evidence includes a January 2003 
statement from J.M.C., M.D., who had reviewed the veteran's 
audiograms from hearing tests for service induction and after 
discharge and had concluded that the veteran's current 
hearing loss was a "service-connected injury."   

The evidence received since August 1992 is new, as it was not 
of record at the time of the November 1986 RO decision, and 
it is not cumulative or duplicative of evidence previously 
considered.  The additional evidence is also material in that 
it bears on the underlying issue of whether the veteran has a 
bilateral hearing loss that is related to service.  That is, 
there is current medical evidence of a bilateral hearing loss 
and a medical statement indicating the possibility that the 
veteran's current bilateral hearing loss is related to 
service.  Consequently, the Board finds that the evidence 
submitted since the August 1992 RO decision raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the August 1992 RO decision that 
denied service connection for bilateral hearing loss, the 
claim is reopened and must be adjudicated de novo.

Service Connection

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for a claimed disorder, the 
following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's hearing on audiological examination on June 18, 
1964 was within normal limits in both ears from 500 to 4000 
decibels.  On audiological evaluation in November 1965, pure 
tone thresholds, converted to ISO units, included a 40-
decibel loss at 4000 hertz in the right ear.  

VA and private audiological examination reports from 
September 1968 to August 2002 show bilateral hearing loss for 
VA purposes.  38 C.F.R. § 3.385.

According to a January 2003 statement from Dr. C., the 
veteran was examined and his audiograms in service and after 
discharge were reviewed.  It was noted that the veteran 
discussed an incident in service in which he was exposed to 
bazooka fire that caused hearing damage.  Dr. C. concluded 
that the veteran's hearing loss was in the moderate range and 
that the loss was a "service-connected injury."  Dr. C. 
also noted that the veteran had been exposed to noise injury 
at his job after service from detonating explosives.  

According to a January 2004 statement from the veteran's 
mother, the veteran's hearing was normal when he left for 
service; but he had difficulty hearing conversations when he 
returned home.  According to a January 2004 affidavit from 
J.C., who served with the veteran, he was present on the 
firing range when the veteran was exposed to the firing of a 
rocket launcher that dazed the veteran and caused hearing 
loss.

The veteran testified at his personal hearing in January 2005 
that he has had hearing loss since service exposure to 
acoustic trauma, especially from a rocket launcher; that he 
was also exposed in service to acoustic trauma from C-4 
explosives, dynamite, anti-personnel mines, and tank mines.  
The veteran further testified that Dr. C. had misunderstood 
him and thought that he had been exposed to explosives after 
service, which was not true because the veteran's employment 
after service was as a grounds supervisor at Shippensburg 
University.

As noted above, Dr. C. concluded after examining the 
veteran's hearing acuity and reviewing the veteran's service 
audiograms, and at least some of his post-service audiograms, 
that the veteran's current hearing loss was due to service.  
The Board also notes that there is medical evidence in the 
November 1965 service audiogram of hearing loss in the right 
ear, as defined by VA.  There is also lay evidence on file in 
support of the calm, involving hearing testimony from the 
veteran, a statement from his mother, and an affidavit from 
someone who witnessed the veteran's exposure to acoustic 
trauma in service.  There is no medical evidence on file 
against the veteran's claim.  

Although Dr. C. reports that the veteran was also exposed to 
acoustic trauma after service, the veteran has testified that 
Dr. C. misunderstood him because he was a grounds supervisor 
after service and was not exposed to acoustic trauma.  
Nevertheless, Dr. C. found the veteran's hearing loss to be 
related to service based on audiograms and hearing 
evaluation.  

Accordingly, the Board concludes that a grant of service 
connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


